                 Case 20-51002-BLS        Doc 79     Filed 08/11/21    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 Old LC, Inc. et al.,                                 Case No. 19-11791 (BLS)

                                 Debtors.

 Official Committee of Unsecured Creditors
 of Old LC, Inc., et al., for and on behalf of
 the estates of Old LC, Inc., et al.,
         Plaintiff,
 v.                                                   Adv. No. 20-51002 (BLS)

 Upfront V, LP, Breakwater Credit
 Opportunities Fund, L.P., et al.,
       Defendants.
                     NOTICE OF DEPOSITION OF STUART KAUFMAN

          To: Stuart Kaufman
          Portage Point Partners
          300 North LaSalle, Suite 4925
          Chicago, IL 60654
          skaufman@pppllc.om

          c/o
          Counsel for the Debtors
          Mark I. Duedall (No. 3346)
          1201 W. Peachtree Street, NW, 14th Floor
          Atlanta, Georgia 30309-3471
          Telephone: (404) 572-6600
          Email: mark.duedall@bclplaw.com

          PLEASE TAKE NOTICE that pursuant to Federal Rules of Bankruptcy Procedure 7030 and

9016, and Federal Rule of Civil Procedure 45(a)(4), Breakwater Credit Opportunities Fund, L.P.,

Saif Mansour, Aamir Amdani, Eric Beckman, Darrick Geant, and Joseph Kaczorowski (together,

the “Breakwater Defendants”) hereby notify all parties to this action and their counsel of record of

Breakwater Defendants’ intention to take the oral deposition of Stuart Kaufman, former Chief

Restructuring Officer of the Debtors.

                                                 1
               Case 20-51002-BLS        Doc 79       Filed 08/11/21    Page 2 of 2




       This deposition will take place by Zoom video conference on September 21, 2021, at 10:30

a.m. eastern, and continue thereafter from hour to hour and day to day until completed. This

deposition will be conducted pursuant to, and in accordance with, the Federal Rules of Civil

Procedure before a certified court reporter. This deposition will be recorded stenographically and

will be videotaped.
 Dated: August 11, 2021                             MORGAN, LEWIS & BOCKIUS LLP
 Wilmington, Delaware
                                                    By: /s/ Jody C. Barillare
                                                    Jody C. Barillare (#5107)
                                                    1201 N. Market Street, Suite 2201
                                                    Wilmington, Delaware 19801
                                                    Tel.: (302) 574-7294
                                                    jody.barillare@morganlewis.com

                                                    Sabin Willett (pro hac vice)
                                                    One Federal Street
                                                    Boston, MA 02110-1726
                                                    Tel: (617) 951-8775
                                                    sabin.willett@morganlewis.com

                                                    Shannon B. Wolf (pro hac vice)
                                                    One State Street
                                                    Hartford, CT 06103-3178
                                                    Tel.: (860) 240-2700
                                                    shannon.wolf@morganlewis.com

                                                    Attorneys for Defendants Breakwater Credit
                                                    Opportunities Fund, L.P., Saif Mansour,
                                                    Aamir Amdani, Eric Beckman, Darrick Geant,
                                                    and Joseph Kaczorowski




                                                2
